*271ORDER
This case came before the court for oral argument November 9, 1993, pursuant to an order that had directed the plaintiffs to appear and show cause why the issues raised in this appeal should not be summarily decided. After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown.
The plaintiffs have appealed from a Superior Court judgment issued by a justice of that court after trial without the intervention of a jury. The plaintiffs claimed that they were entitled to a real estate sale commission under an exclusive right to sell agreement entered into between plaintiffs and defendants. The principal issue in the case was whether plaintiff Raymond Morrissette had brought the purchasers of defendants’ restaurant property to the restaurant during the life of the exclusive agreement. There was conflicting testimony on this issue. The trial justice decided the credibility issue in favor of defendants. He found that Raymond Morrissette as plaintiff failed to sustain the burden of proving by a fair preponderance of the credible evidence that he was entitled to judgment.
Our review of the record and testimony in this case indicates that the trial justice did not overlook or misconceive material evidence, nor was he otherwise clearly wrong. Bengtson v. Hines, 457 A.2d 247 (R.I.1983).
Consequently, the plaintiffs’ appeal is denied and dismissed. The judgment of the Superior Court is affirmed.